Citation Nr: 1607549	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-49 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.A.C.



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1975.  He did not have foreign service. 

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the RO. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript of the hearing is associated with the claims folder.

In November 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD, which first manifested many years after service, is not shown to be causally or etiologically related to his active military service.

	CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, Social Security Administration (SSA) disability benefits records, workers compensation records, personnel records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2009 and January 2013, the results of which have been included in the claims file for review.  The VA examinations involved thorough examinations of the Veteran.  The January 2013 VA examination also included a review of the Veteran's claims file and a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the January 2013 VA examination and medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in March 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The AVLJ and representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.  The Board additionally observes that any perceived hearing deficiencies were cured with further Board development of the claim after the hearing.

The Board is also satisfied as to substantial compliance with its November 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA psychiatric examination and medical opinion, which were provided in January 2013.  The remand also directed the AOJ to send the Veteran a letter asking him for the names and addresses of his current treatment providers.  The Veteran was sent this letter in January 2013, and all identified treatment records, to include the Veteran's recent VA treatment records, have been obtained and associated with the claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the April 2013 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks service connection for PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The evidence necessary to establish the occurrence of a stressor during the military service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where the claimed stressor is not related to combat, however, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

However, during the pendency of this appeal, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

During the pendency of the Veteran's appeal, effective August 4, 2014, VA also amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2015).  However, as the Veteran's claim was originally certified to the Board prior to December 2014, the criteria provided in the DSM-IV are controlling.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current DSM-IV diagnosis of PTSD has been established.  The Veteran's VA clinic records reflect a diagnosis of PTSD.  However, at the January 2013 VA examination, the examiner found that the Veteran had PTSD, but did not meet the DSM-IV criteria for a PTSD diagnosis.  In giving the Veteran the benefit of the doubt, the Board finds that the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, there is no evidence that the Veteran had foreign service or Republic of Vietnam (Vietnam) service.  There is no evidence of combat service.  The Veteran is not alleging a stressor event that is related to a fear of hostile or terrorist activity.  Since the Veteran did not engage in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of an alleged stressor.  Mere allegations are insufficient to establish service stressors for PTSD; instead, official service records or other credible supporting evidence must corroborate stressors.  See Cohen, 10 Vet. App. at 138-50; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

Instead, the Veteran asserts that his PTSD is due to his duties as an Honor Guard and attending the funerals of service members killed in Vietnam.  The Board concedes that the Veteran's duties in service included serving as an Honor Guard and attending funerals of service members killed in Vietnam.  His description of verbal abuse falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  See generally AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed.Cir.2013) (holding that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur as such complaints are not expected to be recorded in the normal course of events.)

The Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's PTSD or its associated symptoms.  His active military service ended in September 1975.  

The first post-service relevant complaint of or diagnosis of PTSD was in a July 2008 VA Medical Center (VAMC) treatment record, which diagnosed the Veteran with PTSD.  At that treatment visit, the Veteran did not report that his PTSD had been present since his active military service.  Again, the Veteran's active duty ended in 1975.  This lengthy period without treatment for the disorder tends to weigh against a finding of in-service onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the July 2008 VA clinic record which first provided a diagnosis of PTSD recorded the Veteran's complaint of "suicidal ideations and obsessive thoughts about sitations that happened to him when he was in Vietnam."  He also described avoidance and hyper-arousal symptoms related to his presenting the salute and flags to families of lost soldiers.  His PTSD diagnosis was continued in subsequent VA mental health evaluations.  Thus, the VA clinical diagnosis of PTSD based on a history of accepted stressors holds some probative value in this case.

An October 2008 statement from a VA staff psychiatrist indicated that the Veteran had been suffering from PTSD and PTSD associated symptoms for many years.  Overall, the October 2008 statement holds little probative value for or against the claim as the examiner did not identify the exact onset of PTSD, or the stressor(s) supporting the PTSD diagnosis.

The Veteran was afforded VA mental disorders examination in April 2009, which did not include review of the claims folder.  This examiner diagnosed depressive disorder not otherwise specified (NOS) and anxiety disorder NOS).  It was noted that the Veteran had a positive treatment history for nonservice-connected PTSD.  The April 2009 VA examiner did not provide a medical nexus opinion, but did note past stressors which included funeral guard service, a motor vehicle accident in 2007, and sexual abuse as a child.  Overall, the April 2009 VA examination report holds little probative value for or against the claim.

At the VA psychiatric examination in January 2013, the Veteran described three PTSD stressors.  Two of these stressors were not related to his active military service - sexually assaulted at age five and hit by a semi-truck resulting in injuries.  The Veteran also described his in-service stressor of being "spit on, yelled at and/or cussed out" while participating in TAPS ceremonies for fallen soldiers of Vietnam.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that is less likely than not to be caused by or the result of being "spit on, cussed out or yelled at" by family members of the fallen Vietnam soldiers while participating in the TAPS ceremony.  The examiner reasoned that the verified stressor does not meet the criteria for a traumatic event, according to the DSM IV diagnostic criteria.  He was the victim of verbal aggression and experienced humiliation, but his life was not endangered nor was his physical integrity.  The examiner also noted that the Veteran was the victim of sexual abuse as a child and also was the victim of a motor vehicle accident (MVA) that resulted in injuries.  The examiner determined that the Veteran's problems with relationships are consistent with people who have experienced childhood trauma.  The Veteran has consistently described a pattern of physically fighting others, which preceded his military experiences.  He is avoidant of driving which is also consistent with the MVA.  Finally, as noted in the previous 2009 report, the Veteran has had emotional problems prior to service as evidenced by his report of fighting which was also influenced by his alcohol abuse.  Other factors that influence his anxiety and depression include his untreated sleep apnea, chronic pain, unemployment, divorce and limited social support.  In summary, the examiner provided a negative nexus opinion.

Considering the foregoing, the Board finds by a preponderance of the evidence that the Veteran's PTSD, which first manifested many years after service, is not shown to be causally or etiologically related to his active military service.

The most probative evidence consists of the opinion of the January 2013 VA examiner who opined that the Veteran's reported in service stressors were insufficient to meet the DSM-IV criteria for a PTSD diagnosis.  This examiner considered the Veteran's report of stressors in the context of the entire evidentiary record, and concluded that his TAPS ceremony duties and experiences did not involve being faced with a life-threatening stressor, to have witnessed the endangerment of others' lives or physical integrity, and did not involve fear of hostile military or terrorist activity.  This opinion is consistent with the definition for adequacy of a PTSD stressor set forth in DSM-IV.  Additionally, the VA examiner cited this reason for the determination in the VA clinic setting that the Veteran did not qualify for the PTSD program.  Additionally, the examiner gave an alternative theory to address the etiology of the current PTSD - namely, childhood sexual abuse, MVA, untreated sleep apnea, chronic pain, unemployment, divorce and limited social support.

In contrast, the assessments of PTSD in the clinic setting do not provide any rationale supporting the conclusion that the Veteran's TAPS ceremony duties and experiences meet the definitional criteria for being faced with a life-threatening stressor, to have witnessed the endangerment of others' lives or physical integrity, or involved fear of hostile military or terrorist activity.  Additionally, the VA clinic assessments are not based upon review of the entire evidentiary history reflected in the claims folder and do not offer any rationale distinguishing between the Veteran's claimed military and non-military related stressors.  

Overall, the Board places greater probative weight to the opinion of the January 2013 VA examiner as it is based on a more thorough review and discussion of the available evidence in the record.

For all of these reasons, service connection for PTSD is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current "chronic" diagnosis, as stated under the laws and regulations.  His current diagnosis of PTSD is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the lay statements from the Veteran, his spouse, and his mother in support of the Veteran's claim.  The Board acknowledges that the Veteran, his spouse, and his mother are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (the nature and etiology of PTSD including whether the claimed stressor is adequate to support a diagnosis of PTSD) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  The lay witness description of in-service events and the Veteran's response does hold some probative value in support of the claim.  However, the VA examiner considered the lay assertions in forming the medical opinion, but ultimately found that the Veteran's current PTSD was not related to his active military service, to include his Honor Guard service.  Overall, the Board places greater probative weight to the opinion of the VA examiner as this individual has greater training and expertise than the lay witnesses in discussing the nature and etiology of PTSD-including the definitional nature of the diagnosis. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for PTSD is not warranted.


ORDER

The claim of entitlement to service connection for PTSD is denied.






REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining acquired psychiatric disorder claim can be properly adjudicated.   

The Veteran's appeal has been pending since August 2008.  During that time, the Veteran was diagnosed with depressive disorder and anxiety disorder at the April 2009 VA examination.  The Veteran's March 2013 VAMC current problem list also documents diagnoses of major depressive disorder, depression, and psychotic disorder.  At the January 2013 VA psychiatric examination, the VA examiner determined that the Veteran only had a diagnosis of PTSD.  As a result, the January 2013 examiner did not provide a medical nexus opinion regarding the Veteran's current diagnoses of depressive disorder, anxiety disorder, major depressive disorder, depression, and psychotic disorder.  A current diagnosis is shown if the claimed disorder is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  As the Veteran had current diagnoses of an acquired psychiatric disorder other than PTSD during the pendency of this appeal, a VA addendum medical opinion regarding the etiology of his acquired psychiatric disorder is necessary before the claim can be decided on the merits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2013.

2.  Ask the original January 2013 VA psychiatric examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination for the purpose of providing an addendum opinion.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests and evaluations deemed necessary should be performed.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has ever had depressive disorder, anxiety disorder, major depressive disorder, depression, and/or psychotic disorder during the course of the current appeal.  If any of these disorders are not present, the examiner must comment on this diagnoses of record and indicate if there has been a misdiagnosis. 

If any acquired psychiatric disorder is found at ANY point during the appeal, even if currently resolved, then the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) had their clinical onset during the Veteran's period of active service or are related to an incident or event in service, to include the Veteran's Honor Guard service.  In so doing, the examiner is requested to discuss the recollection of the Veteran, his spouse and his mother regarding his symptoms since service.

The examiner should provide a complete rationale for any opinion rendered.  If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information, with the needed information identified, or because the limits of medical knowledge have been exhausted.

3.  After the above action has been completed, readjudicate the Veteran's acquired psychiatric disorder claim (other than PTSD).  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


